DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 2-4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimizu (US 2005/0267891).
Regarding claim(s) 1 and 5, Shimizu teaches:
An information processing system comprising: an information processing apparatus; and a terminal apparatus, wherein the terminal apparatus includes a first processor configured to measure response times for respective volumes in the information processing apparatus,	[0027] The response time measuring unit 430 measures the response time from issuance of a request for a plurality of transactions on the database 20 to the completion of processing of the plurality of transactions in a state where the dividing ratio has been set by the dividing ratio setting unit 410. Fig. 2 and [0031] The response time measuring unit 430 measures the response time with respect setting of each of the plurality of dividing ratios.
and the information processing apparatus includes a second processor configured to reduce a capacity of an allocated cache memory in accordance with the response times.     [0029] If the difference has not converged to a value equal to or smaller than the predetermined reference difference value, the dividing ratio calculation unit 450 sends a command to the dividing ratio setting unit 410 and the response time measuring unit 430. Receiving this command, the dividing ratio setting unit 410 sets the second dividing ratio, and the response time measuring unit 430 measures the response time in a state where the second dividing ratio is set.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong (US 10152339): discloses system/method for simulation of expected response time of a sever based on cache size parameters and adjusting the parameters based on the simulation results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133